Title: From George Washington to Bushrod Washington, 30 September 1786
From: Washington, George
To: Washington, Bushrod

 

Dear Bushrod,
Mount Vernon 30th Sepr 86.

I was from home when your Servant arrived, found him in a hurry to be gone when I returned, have company in the house, and am on the eve of a journey up the river, to meet the Directors of the Potomack Company. These things combining, will not allow me time to give any explicit answer to the question you have propounded.
Generally speaking, I have seen as much evil as good result from such societies as you describe the constitution of yours to be—they are a kind of emperium emperio, and as often clog, as facilitate public measures. I am no friend to instructions, except in local matters which are wholly or in a great measure confined to the County of the Delegate. To me, it appears a much wiser, & more politic conduct, to chuse able & honest representatives, & leave them in all national questions to determine from the evidence of reason, and the facts which shall be adduced, when internal & external information is given to them in a collective sta⟨te⟩. What certainty is there that societies in a corner, or remote part of a state, can possess all that knowledge which is necessary for them to decide on many important questions which may come before an Assembly? What reason is there to expect that the Society itself may be accordant in opinion on such subjects? May not a few members of this society (more sagacious & designing than the rest) direct the measures of it to private views of their own? May not this embarrass an honest, able Delegate who hears the voice of his Country from all quarters, and thwart public measures?
These are first thoughts, but I give no decided opinion. Societies nearly similar to such as you speak of, have lately been formed in Massachusetts-bay. What has been the consequence? Why they have declared the Senate useless—many other parts of the Constution unnecessary. Saleries of public Officers burthensome &ca—To point out the defects of the Constitution in a decent way (if any existed) was proper enough—but they have done more. They first vote the Courts of Justice in the present circumstances of the State oppressive. And next, by violence, stop them. Which has occasioned a very solemn proclamation & appeal from the Governor to the people. You may say that no

such matters are in contemplation by your Society. Granted. A snow ball gathers by rolling. Possibly a line may be drawn between occasional meetings for special purposes, & a standing Society to direct with local views & partial information, the affairs of the nation, which cannot be well understood but by a large & comparative view of circumstances. Where is this so likely to enter as in the general Assembly of the people? What figure then must a delegate make who comes there with his hands tied, & his judgment forestalled? His very instructors perhaps (if they had nothing sinister in view) were they present at all the information & arguments which would come forward, might be the first to change sentiments.
Hurried as this letter is, I am sensible I am writing to you upon a very important subject. I have no time to copy, correct, or even to peruse it; for which reason I could wish to have it, or a copy returned to me. George & his wife set off yesterday for the Races at Fredericksburgh. The rest of the family are well & join in love & good wishes for all at Bushfield with Dear Bushrod Yr Affecte

Go: Washington

